Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered November 8, 2000, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the Supreme Court providently exercised its discretion in replacing a sworn juror after making a “reasonably thorough inquiry” (CPL 270.35 [2] [a]) into the juror’s unavailability, affording the parties the opportunity to be heard and placing the facts and reasons for its determination on the record (see CPL 270.35.[2] [a], [b]; People *371v Jeanty, 94 NY2d 507). The Supreme Court reasonably determined that the juror’s attendance at his cousin’s funeral, burial, and subsequent family gathering in the Bronx, would last substantially more than two hours. Therefore, the discharge of the juror does not warrant reversal (see People v Jeanty, supra; People v Miranda, 223 AD2d 728; People v Jamison, 203 AD2d 385). Altman, J.P., Goldstein, McGinity and Mastro, JJ., concur.